Citation Nr: 9926246	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-12 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Determination of initial rating for chondromalacia of the 
right knee, currently evaluated as 10 percent disabling.

4.  Determination of initial rating for chondromalacia of the 
left knee, currently evaluated as 10 percent disabling.

5.  Determination of initial rating for a nasal condition, to 
include maxillary sinusitis, status post septal deviation 
surgical repair and status post benign polyp surgical 
excision, currently evaluated as 10 percent disabling.

6.  Determination of initial rating for residuals of a 
cholecystectomy, currently evaluated as 10 percent disabling.

7.  Determination of initial rating for residuals of a 
hemorrhoidectomy, currently evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
July 1986.

This appeal arises from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The Board notes that the veteran had 
initially requested a hearing at the RO in his substantive 
appeal (VA Form 9) received in August 1998.  However, in a 
November 1998 letter to the RO (responding to a supplemental 
statement of the case (SSOC)), he requested that his appeal 
continue to the Board without waiting for the expiration of a 
60-day period for the submission of new evidence, adding, "I 
feel I have stated my case."  The Board considers this 
letter to constitute a withdrawal of the prior hearing 
request.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran's bilateral puretone decibel hearing loss 
averages 11 in the left ear and 15 in the right ear at 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz), 
with speech recognition scores of 92 percent in the right ear 
and 96 percent in the left ear.

3.  There is no competent medical evidence linking the 
veteran's currently-diagnosed tinnitus with his active 
military service.

4.  Chondromalacia of the right knee is manifested by 
crepitus, swelling, and occasional pain, particularly during 
and after use, but with no objective indication of limitation 
of motion, subluxation or lateral instability; the veteran's 
knee pain is productive of slight functional impairment.

5. Chondromalacia of the left knee is manifested by crepitus, 
swelling, and occasional pain, particularly during and after 
use, but with no objective indication of limitation of 
motion, subluxation or lateral instability; the veteran's 
knee pain is productive of slight functional impairment.

6.  A nasal condition, characterized as maxillary sinusitis, 
status post septal deviation surgical repair and status post 
benign polyp surgical excision, is manifested by sinus 
headaches, clogged sinuses and sinus drainage (but not 
purulent discharge) approximately once monthly, with the left 
sinus tender to palpation; the condition is not 
incapacitating and does not require treatment with 
antibiotics.

7.  Cholecystectomy residuals consist of two well-healed, 
non-disfiguring surgical scars on the abdomen, with no other 
symptoms shown by medical evidence to be etiologically 
associated with the gall bladder surgery.

8.  Hemorrhoidectomy residuals are manifested by occasional 
intermittent bleeding, which spontaneously resolves and is 
not productive of any secondary symptoms such as anemia.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for bilateral hearing loss.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for tinnitus.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran's right knee chondromalacia is most 
appropriately evaluated as 10 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.20, 4.40, 4.45, 4.71a Diagnostic Code (DC) 5262 
(1998).

4.  The veteran's left knee chondromalacia is most 
appropriately evaluated as 10 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.20, 4.40, 4.45, 4.71a, DC 5262 (1998).

5.  The veteran's nasal condition, to include maxillary 
sinusitis, status post septal deviation surgical repair and 
status post benign polyp surgical excision, is most 
appropriately evaluated as 30 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.20, 4.40, 4.45, 4.97, DC 6502-6513 (1998).

6.  The veteran's cholecystectomy residuals are most 
appropriately evaluated as 10 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.114, DC 7318 (1998).

7.  The veteran's hemorrhoidectomy residuals are most 
appropriately evaluated as noncompensably disabling.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, DC 7336 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for Bilateral Hearing Loss 
and Tinnitus

The veteran has claimed entitlement to service connection for 
bilateral hearing loss and tinnitus.  VA may pay compensation 
for "disability resulting from personal injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service."  
38 U.S.C.A. § 1110 (West 1991).  Where a veteran served 
continuously for 90 days or more during a period of war and 
certain chronic diseases become manifest to a compensable 
degree within one year from date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there was no evidence of 
such diseases during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  Sensorineural hearing loss is considered to be an 
organic disease of the nervous system.  In making a claim for 
service connection, however, the veteran has the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).

Service medical records show no complaints of impaired 
hearing.  At the time of the veteran's retirement physical 
examination in February 1986, his auditory acuity (pure tone 
thresholds, in decibels) was measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
10
25
LEFT
10
10
10
5
35

Speech recognition ability was not assessed.  With respect to 
tinnitus, there were likewise no complaints suggesting the 
existence of this condition at any time during the veteran's 
active service.  Based on the above results, the examining 
physicians diagnosed "[v]ery mild high frequency hearing 
loss, AS [left ear]; nonprogressive."

On the authorized VA audiological evaluation conducted at the 
Kansas City, Missouri, VA Medical Center (VAMC), in December 
1997, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
30
LEFT
10
10
5
0
30

This represents an average of 15 in the right ear and 11 in 
the left.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and of 96 percent in 
the left ear.

For the purposes of applying the laws administered by VA, 
impaired hearing will only be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

Based on the above criteria, there is no evidence of a 
hearing impairment disability (for VA purposes) in either ear 
at the time of the veteran's separation from service, and the 
veteran has no current hearing impairment disability (for VA 
purposes) in the left ear.  He does demonstrate a current 
hearing loss disability in his right ear, based on the speech 
recognition score of 92 percent.  Likewise, the December 1997 
hearing test results document the current existence of 
tinnitus.  However, nothing in either the VA examination 
report, VA outpatient records, or private medical 

treatment reports suggests any link between the veteran's 
current right ear hearing loss, shown 11 years after service, 
and tinnitus, and his active Air Force service.

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject to 
presumptive service connection, the nexus requirement may be 
satisfied by evidence of manifestation of the disease to the 
required extent within the prescribed time period, if any.  
See Traut v. Brown, 6 Vet.App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet.App. 36, 43 (1993).

After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that 
either the veteran's currently diagnosed right ear hearing 
loss or tinnitus are related to or otherwise had their origin 
during his period of active military service.  The veteran 
contends that such a link exists, and, in support of this 
assertion, notes that during active service he was exposed to 
jet aircraft noise and fired weapons to maintain required 
proficiency as a Security Police Officer.  In addition, the 
veteran reports that he once spoke with an Air Force medical 
officer about "ringing" in the ears, and this physician 
stated that the condition was related to his working 
conditions.  Lay opinions, however, are not competent to 
prove a matter requiring medical expertise.  See Layno v. 
Brown, 6 Vet.App. 465, 469 (1994); Fluker v. Brown, 5 
Vet.App. 296, 299 (1993); Moray v. Brown, 5 Vet.App. 211, 214 
(1993); Cox v. Brown, 5 Vet.App. 93, 95 (1993); Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993); Clarkson v. Brown, 4 
Vet.App. 565, 567 (1993).  It is the province of trained 
health care professionals to enter conclusions which require 
medical opinions as to causation, Jones v. Brown, 7 Vet.App. 
134, 137 (1994), and, since he has no medical expertise, the 
lay opinion of 

the veteran does not provide a basis upon which to make any 
finding as to the origin or development of his condition.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  
Likewise, the veteran's account of the Air Force physician's 
statement (which cannot be corroborated by service medical 
records), "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  See Robinette 
v. Brown, 8 Vet.App. 69, 77 (1995).  Accordingly, in the 
absence of competent supporting medical evidence linking 
right ear hearing loss or tinnitus to active service, and in 
the absence of evidence of a current left ear hearing 
impairment for VA purposes, the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and tinnitus is not well grounded and must be denied.

Initial Rating for a Bilateral Knee Condition, Characterized 
as Chondromalacia

The veteran has claimed entitlement to a rating in excess of 
10 percent for his service-connected bilateral knee 
condition, characterized as chondromalacia.  This is an 
original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception with the initial rating 
award.  Accordingly, his claim must be deemed "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a), and 
VA's duty to assist arises.  See Fenderson v. West, 12 
Vet.App. 119, 127 (1999) (applying duty to assist under 
38 U.S.C.A. § 5107(a) to initial rating claims); cf. Caffrey 
v. Brown, 6 Vet.App. 377, 381 (1994) (increased rating 
claims).  Under these circumstances, VA must attempt to 
obtain all such medical evidence as is necessary to evaluate 
the severity of the veteran's disability from the effective 
date of service connection through the present.  Fenderson, 
12 Vet.App. at 125-127, citing Goss v. Brown, 9 Vet.App. 109, 
114 (1996); Floyd v. Brown, 9 Vet.App. 88, 98 (1996); Green 
v. Derwinski, 1 Vet.App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history").  This obligation was satisfied by the 
various examinations and treatment reports described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.

In the March 1998 rating decision, service connection was 
granted for status post knee surgery, bilateral 
chondromalacia, evaluated as noncompensably disabling from 
October 14, 1997.  During the pendency of this appeal, in the 
November 1998 rating decision, evaluation of the bilateral 
knee chondromalacia was increased to 10 percent disabling for 
each knee, effective from October 14, 1997.

The veteran reported and was surgically treated for knee 
pain, swelling and limitation of function during his active 
duty, and was noted to have some tenderness in the left knee 
and "lameness" bilaterally at the time of his retirement 
physical examination in February 1986.  The condition was 
assessed as chondromalacia patella.  At his December 1997 VA 
examination, the veteran reported that current bilateral knee 
symptoms included constant pain (left greater than right).  
Objectively, there was no swelling, tenderness, subluxation 
or lateral instability.  Range of motion was 0 to 140 degrees 
bilaterally.  X-rays revealed minimal degenerative changes, 
but no apparent destruction of the patellofemoral joint.  
Private medical records from 1994 indicate that the veteran 
ran for exercise regularly, up to 4-1/2 miles daily, and in 
September 1997, he told a private physician (Dr. David 
Glover) that he ran about two miles, three times a week.  
However, VA treatment records from April 1998 include the 
veteran's report that he was unable to walk more than 50 
feet, due to exertional epigastric and abdominal pain and 
shortness of breath.  This record also discusses a November 
1997 treadmill examination which was terminated early due to 
epigastric discomfort and premature ventricular contractions 
(PVCs).

Private medical records from 1988 through the present also 
document knee pain and swelling, particularly in the left 
knee, but likewise confirm the absence of any limitation of 
motion or instability of the knee.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned 

separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  The Board must consider the history of the veteran's 
injury, as well as the current clinical manifestations of its 
residuals and the overall effect that the disability has on 
the earning capacity of the veteran.  See 38 C.F.R. § 4.2.  
In the November 1998 rating decision, the RO appears to have 
rated the veteran's knee condition by analogy to malunion of 
the tibia and fibula, under 38 C.F.R. § 4.71a, DC 5262.  This 
is appropriate where an unlisted condition is encountered, 
and a closely related condition which approximates the 
anatomical localization, symptomatology and functional 
impairment is available.  38 C.F.R. § 4.20.  Assignment of a 
10 percent rating for each knee was based on the RO's 
assessment of the veteran's degree of disability as "mild" 
or "slight."  Diagnostic Code 5262 provides for a 10 
percent disability evaluation for slight knee or ankle 
disability involving malunion of the tibia and fibula.  A 20 
percent rating may be assigned where disability is moderate, 
and a 30 percent evaluation as assigned for marked knee or 
ankle disability.  A 40 percent evaluation, the highest 
schedular rating available, is reserved for cases of nonunion 
of the tibia and fibula, with loose motion, requiring a 
brace.

Based on the evidence of record, the Board concurs with the 
RO's assessment of disability under DC 5262.  However, in 
evaluating the severity of a disability, consideration also 
must be given to the potential application of various other 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran.  See Suttmann v. Brown, 5 
Vet.App. 127, 133 (1993); Schafrath v. Derwinski, 1 Vet.App. 
589, 592-593 (1991).  In this light, given the X-ray evidence 
of mild degenerative changes contained in the December 1997 
VA examination report, the Board will also consider 
evaluating the veteran's knee condition pursuant to 
arthritis.  Degenerative arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint or group of minor joints affected by 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  For the purpose of 

rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45(f) (1998).  In the veteran's 
case, although X-ray evidence of arthritic changes may be 
said to exist, there is no indication of any limitation of 
motion of either knee on examination.  However, pain, which 
has been previously reported and is supported by objective 
findings including swelling and crepitus, is an important 
disability factor that must be considered in the rating of a 
claimant's disabilities.  A body part which becomes painful 
on use must be regarded as seriously disabled when the pain 
is supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Accordingly, the Board finds that the objective findings and 
subjective reports of discomfort and tenderness (which could, 
presumably, account for periodic functional loss), provides a 
basis for the assignment of a 10 percent evaluation for the 
limitation of motion of both the right and left knee under 
38 C.F.R. § 4.71a, DC 5260 (limitation of flexion).  This is 
equivalent to limitation of flexion to 45 degrees.  There is 
no evidence suggesting any possible greater functional 
limitation.  See generally 38 C.F.R. §§ 4.40, 4.45 (1996); 
DeLuca v. Brown, 8 Vet.App. 202 (1995); Voyles v. Brown, 5 
Vet.App. 451, 453 (1993).

No other diagnostic code pertinent to the knee and leg 
appears appropriate for rating the veteran's left and right 
knee conditions, absent evidence of ankylosis, subluxation or 
instability, or dislocation or removal of the semilunar 
cartilage.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Accordingly, the 
Board finds no basis for assignment of initial ratings in 
excess of 10 percent for disability of the left and right 
knees, respectively.

Initial Rating For a Nasal Condition, to Include Maxillary 
Sinusitis, Status Post Septal Deviation Surgical Repair and 
Status Post Benign Polyp Surgical Excision

The veteran has also claimed entitlement to an initial rating 
in excess of 10 percent for his service-connected nasal 
condition, including maxillary sinusitis, status post 

septal deviation surgical repair and status post benign polyp 
surgical excision.  This claim must also be deemed "well 
grounded" under 38 U.S.C.A. § 5107(a), and Fenderson, 12 
Vet.App. at 127, giving rise to VA's duty to assist.  A 
review of the claims file demonstrates that the RO has 
developed all medical and other evidence necessary to 
evaluate the veteran's disability from the effective date of 
service connection through the present.  Id.; see also 
38 C.F.R. § 4.2; Floyd, 9 Vet.App. at 98; Green, 1 Vet.App. 
at 124.

The veteran was treated for several conditions related to the 
nose or nasal passages while in service, including recurrent 
sinusitis, surgical removal of a cyst in the left maxillary 
sinus and surgery to correct a septal deviation (both 
surgeries were performed at the same time, in December 1983).  
At the veteran's retirement physical examination in February 
1986, the veteran reported that his sinusitis was still 
symptomatic (manifested by headaches), and that he treated 
this condition with over-the-counter medications.  The nose 
and sinuses were otherwise noted to be normal on his medical 
examination report, however, and the veteran did not appear 
to have any symptoms related to his surgeries.

During the veteran's December 1997 VA examination, he 
reported occasional headaches and "clogged" sinuses (about 
once per month).  An examination found no facial scars, and 
determined that there was good bilateral nasal breathing 
space without evidence of nasal deformity or rhinorrhea.  
There was slight to moderate left maxillary area tenderness 
on palpation.  Private medical records provide little 
information relating to a sinus condition, although they 
contain substantial detail regarding a worsening nonservice-
connected respiratory condition.  During examination for the 
respiratory condition in 1994, the veteran denied sinus 
drainage, although in December 1995, he reported "a lot" of 
post-nasal drainage.  The treating physician on the latter 
date assessed the veteran's chronic cough as "very likely 
[to] be related to sinus problems, given significant 
postnasal drainage that [he] is having and history."


The veteran's nasal condition has been assessed as a deviated 
nasal septum, rated as chronic maxillary sinusitis, under 
38 C.F.R. § 4.97, DC 6502-6513.  See 38 C.F.R. § 4.27.  
Sinusitis is evaluated under a general rating formula.  A 0 
percent evaluation is assigned where the condition can be 
detected by X-ray only.  Where there are one or two 
incapacitating episodes per year, requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; three 
to six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting, a 10 percent rating is assigned.  With three or 
more incapacitating episodes a year requiring prolonged 
antibiotic treatment or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting, a 30 percent rating 
is assigned.  A 50 percent rating, the maximum assignable on 
a schedular basis, is reserved for cases following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.

The Board initially recounts that there are no apparent 
residuals related to the nasal surgeries in December 1983.  
Accordingly, the RO appropriately focused on disability 
related to the veteran's chronic sinusitis.  The history 
consistently provided by the veteran indicates that he 
suffers from sinus headaches, clogged sinuses and sinus 
drainage (but not purulent discharge) approximately once 
monthly.  His left sinus has been shown to be tender to 
palpation.  There is no suggestion that this condition is 
incapacitating, or that it has required treatment with 
antibiotics.  The status of the veteran's sinusitis appears 
to have remained stable since his retirement from active 
duty.

As noted above, the veteran's condition is not characterized 
by the type of purulent discharge or crusting described in 
the general rating formula for sinusitis.  However, in view 
of the number of atypical instances it is not expected that 
all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the 

disease and the disability caused, and coordination of rating 
with impairment of function will be used to assign 
appropriate ratings.  See 38 C.F.R. § 4.21.  Since the 
veteran's non-incapacitating sinusitis reportedly occurs more 
than six times annually, and is accompanied by headaches and 
sinus tenderness and pain, the Board concludes that 
assignment of a 30 percent rating under DC 6513 is warranted.  
However, absent osteomyelitis as a surgical residual, or near 
constant sinusitis after repeated surgeries, a 50 percent 
rating may not be assigned.  See 38 C.F.R. § 4.7.

Initial Rating for Residuals of a Cholecystectomy

The veteran's claim for entitlement to an initial rating in 
excess of 10 percent for his cholecystectomy residuals is 
likewise "well grounded" under 38 U.S.C.A. § 5107(a), and 
Fenderson, 12 Vet.App. at 127, and the Board finds that the 
RO has developed all medical and other evidence necessary to 
evaluate the veteran's disability from the effective date of 
service connection through the present, satisfying VA's duty 
to assist.  Id.; see also 38 C.F.R. § 4.2; Floyd, 9 Vet.App. 
at 98; Green, 1 Vet.App. at 124.

Service medical records show that the veteran developed 
gallstones in the late 1960s.  In April 1972, a 
cholecystectomy was performed, which was apparently 
successful and had no in-service sequelae, other than a 15 
centimeter surgical scar on the right upper abdomen and a 15 
centimeter bilateral medial scar.  No symptoms relatable to 
the gall bladder removal were noted at the time of the 
veteran's retirement physical in February 1986, other than 
the scars.

At the veteran's December 1997 VA physical examination, he 
complained of stomach pains and loose bowels.  These symptoms 
were ascribed  to hiatal hernia and enterocolitis, however, 
and not to the veteran's gall bladder surgery.  Objective 
examination noted no organomegaly or tenderness in the 
abdomen, and no 

symptoms, other than the operative scars, were related to the 
cholecystectomy.  VA treatment records from 1997 to 1998 
document continued epigastric symptoms, but none 
characterized as a residual of gall bladder surgery.  Private 
medical records also document epigastric complaints, 
including abdominal "tightness," heartburn and reflux, but 
again, none are etiologically linked to gall bladder surgery.

Gall Bladder removal (cholecystectomy) is evaluated under 
38 C.F.R. § 4.114, DC 7318.  A noncompensable rating is 
assigned when the post-surgical status is nonsymptomatic, 
while a 10 percent rating is provided for mild symptoms and a 
30 percent rating (the highest schedular evaluation) is 
assigned for severe symptoms.

The medical evidence in the veteran's claims file 
demonstrates significant digestive system symptoms, 
particularly involving reflux.  However, both the veteran's 
private physician's and VA examiners have related those 
symptoms to other conditions, and not to the veteran's 
cholecystectomy.  No symptoms, other than two well-healed 
surgical scars in areas normally covered by clothing, have 
been possibly associated with gall bladder surgery.  
Accordingly, the Board finds no basis for an initial rating 
higher than the 10 percent rating assigned from the date of 
the veteran's initial claim by the RO's most recent rating 
decision.  See 38 C.F.R. §§ 4.7, 4.114, DC 7318.

Initial Rating for Residuals of a Hemorrhoidectomy

The veteran's claim for entitlement to an initial rating in 
excess of 10 percent for residuals of a hemorrhoidectomy is 
"well grounded" under 38 U.S.C.A. § 5107(a), and Fenderson, 
12 Vet.App. at 127.  The RO has developed all medical and 
other evidence necessary to evaluate the condition from the 
effective date of service connection through the present, and 
VA's duty to assist has been satisfied.  Id.; 38 C.F.R. 
§ 4.2; Floyd, 9 Vet.App. at 98; Green, 1 Vet.App. at 124.

The veteran had surgery in September 1966, while on active 
duty, to repair prolapsed hemorrhoids.  The surgery was 
reportedly successful, and the veteran had no substantial 
subsequent complaints.  The history the veteran provided at 
his retirement physical examination in February 1986 does not 
report any current rectal condition, although the examining 
physician at that time noted some external hemorrhoids with 
inflammation and tenderness.  A stool sample was negative for 
occult blood.

At his initial VA physical examination in December 1997, the 
veteran reported having had bright red blood in his stools in 
September and October 1997, but none since.  Private medical 
records also document bright blood in or on the stools at 
that time, which subsequently resolved.  In his July 1998 VA 
Form 9, the veteran stated, "I do not believe I have 
hemorrhoids at this time but I have had a past history of 
passing blood in my stool."  The veteran does not report 
taking any medication (over-the-counter or prescription) or 
receiving other treatment for his condition.  Based on the 
medical evidence and the veteran's statements, which appear 
credible, the Board concludes that the veteran suffers from 
chronic, intermittent hemorrhoids, which are productive of 
occasional bright blood on the stools, a condition which 
appears to have been unchanged since the veteran filed his 
initial application for compensation in October 1997.

Hemorrhoids are rated under 38 C.F.R. § 4.114, DC 7336.  A 
noncompensable evaluation is assigned for mild or moderate 
hemorrhoids.  A 10 percent rating is warranted where 
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
The maximum schedular evaluation of 20 percent may be 
assigned where hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures, are present.

The veteran's chronic hemorrhoids appear to be, at most, 
mild.  At their most severe, the primary symptom appears to 
be intermittent bleeding, evident on the veteran's stools, 
which resolves as the hemorrhoids spontaneously reduce.  
There is no evidence of large or thrombotic hemorrhoids, 
frequent recurrences of hemorrhoids, fissures or persistent 
bleeding with anemia.  As a result, the Board finds no basis 
for assignment of a 10 percent or higher rating, and concurs 
with the RO's evaluation of the condition as noncompensably 
disabling.  Id.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Assignment of an initial rating in excess of 10 percent for 
chondromalacia of the right knee is denied.

Assignment of an initial rating in excess of 10 percent for 
chondromalacia of the left knee is denied.

Assignment of an initial rating of 30 percent, but no 
greater, for a nasal condition, to include maxillary 
sinusitis, status post septal deviation surgical repair and 
status post benign polyp surgical excision, is granted, 
subject to the laws and regulations that govern the payment 
of monetary awards.

Assignment of an initial rating in excess of 10 percent for a 
residuals of a cholecystectomy is denied.

Assignment of an initial compensable rating for residuals of 
a hemorrhoidectomy is denied.


		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals



 

